         Case 1:20-cv-05818-PAE Document 10 Filed 07/29/20 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. REDENBURG, ESQ., PC,
                    Plaintiff,

v.                                                    DOCKET NO.: 1:20-cv-05818 (PAE)

MIDVALE INDEMNITY COMPANY.                                 NOTICE OF MOTION
                   Defendant,


       COMES NOW the Plaintiff, MICHAEL J. REDENBURG, ESQ., PC, by and through

counsel, and respectfully requests that this Court remand this action to the Supreme Court of

New York, New York County, pursuant to 28 U.S.C. §1447(c). In support of this motion,

Plaintiff adopts and incorporates the arguments and authorities set forth in Plaintiff’s

Memorandum of Law in Support of Plaintiff’s Motion to Remand (“Plaintiff’s Memorandum”),

filed contemporaneously herewith.



Dated: July 29, 2020



                                                        Respectfully submitted,

                                                        /s/ Michael J. Redenburg
                                                        Michael J. Redenburg NY#MR4662
                                                        MICHAEL J. REDENBURG, ESQ. PC
                                                        32 Broadway, Suite 811
                                                        New York, NY 10004
                                                        Tel: (212) 240-9465
                                                        Fax: (917) 591-1667
                                                        mredenburg@mjrlaw-ny.com
                                                        ATTORNEY FOR PLAINTIFF


     The Court directs defendant to file its opposition by August 13, 2020. Plaintiff's reply
     is due August 20, 2020. SO ORDERED.

                           PaJA.�
                   __________________________________
                         PAUL A. ENGELMAYER 7/29/2020
                         United States District Judge
